ORDER
PER CURIAM.
City of Kinloch ( the City) appeals the order and judgment of the trial court finding against it on its request to set aside conveyances of real, property owned by Appellant to Betty McCray, Kena Buford, and Derek Conway (together with Keith Conway, “Defendants”). Appellant alleges these three conveyances were;made in violation of § 432.070 and other Missouri statutes and therefore void. We affirm the judgment of the trial court finding the court did not erroneously declare or apply the law in holding that the deeds should not be . set aside under § 432.070 or § 105.452. The court was not asked to make findings of fact and we presume all factual issues were resolved in accordance with the result reached. No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).